Title: To James Madison from Thomas Bulkeley, 10 February 1802
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon the 10th. Febry. 1802
					
					Inclosed are copies of what I had the honor of writing you the 2nd. Inst. by the Ship Strafford bound to Philadelphia, which vessel hope has arrived, and that you are in possession of the documents. I also hand you herewith an original letter intended to have been sent by same vessel, but she sailed that day.
					I have since received a letter from Captn. Danl. Savage dated Pernambuco 4 Decemr. 1801 attested by John Watson super Cargo informing me of the unjust capture & detention of the Schooner Samuel at that port & of their treatment by the officers under this Government.  The original letter I forward by this conveyance to her owners in Boston, and desire them to forward the same to you with the necessary documents to claim the property of this Government, that I may be enabled to demand it with that force & determination that His Excy. The President shall deem fit.  There are ten of our vessels detained here under rigorous quarantine & have received letters from Spain mentioning our vessels in the different ports of that Kingdom are obliged to perform the same.  I have the honor to be with the greatest respect Sir Your most humble Servant
					
						Thomas Bulkeley
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
